Exhibit 10.1(b)

 

SIXTH AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT

THIS SIXTH AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT (this “Amendment”)
is made as of April 24, 2014 by and among ESCALERA RESOURCES CO., formerly known
as DOUBLE EAGLE PETROLEUM CO., a Maryland corporation (“Borrower”), BOKF, NA dba
BANK OF OKLAHOMA (successor to Bank of Oklahoma, N.A.), individually and as
agent (“Administrative Agent”) and as LC Issuer, and the Lenders party to the
Original Credit Agreement defined below (“Lenders”).

W I T N E S S E T H:

WHEREAS, Borrower, Administrative Agent and Lenders entered into that certain
Amended and Restated Credit Agreement dated as of February 5, 2010 (as amended,
supplemented, or restated prior to the date hereof, the “Original Credit
Agreement”), for the purpose and consideration therein expressed, whereby
Lenders became obligated to make loans to Borrower as therein provided; and

WHEREAS, Borrower, Administrative Agent and Lenders desire to amend the Original
Credit Agreement as set forth herein;

NOW, THEREFORE, in consideration of the premises and the mutual covenants and
agreements contained herein and in the Original Credit Agreement, in
consideration of the loans which may hereafter be made by Lenders to Borrower,
and for other good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the parties hereto do hereby agree as follows:

ARTICLE I.

Definitions and References

§ 1.1.Terms Defined in the Original Credit Agreement

.  Unless the context otherwise requires or unless otherwise expressly defined
herein, the terms defined in the Original Credit Agreement shall have the same
meanings whenever used in this Amendment.

§ 1.2.Other Defined Terms

.  Unless the context otherwise requires, the following terms when used in this
Amendment shall have the meanings assigned to them in this Section 1.2.

“Amendment” means this Sixth Amendment to Credit Agreement.

“Amendment Documents” means collectively, this Amendment, the consent by
Guarantors, and any other document required to be delivered by Borrower pursuant
to Article III hereof.

“Credit Agreement” means the Original Credit Agreement as amended hereby.

ARTICLE II.


 

--------------------------------------------------------------------------------

 



Amendments to Original CREDIT Agreement

§ 2.1.Definitions

.  

(a)The following definitions in Section 1.1 of the Original Credit Agreement are
hereby amended in their entirety to read as follows:

“Adjusted Consolidated EBITDAX” means, for any Fiscal Quarter, Consolidated
EBITDAX for such Fiscal Quarter adjusted in a manner acceptable to
Administrative Agent in its reasonable discretion (a) as permitted and in
accordance with Article 11 of Regulation S-X promulgated by the SEC, (b) to give
effect to any acquisition or divestiture made by Borrower or its Restricted
Subsidiaries during such Fiscal Quarter as if such acquisition or divestiture
occurred on the first day of such Fiscal Quarter, or (c) to give effect to the
redesignation of a Subsidiary of Borrower as either a Restricted Subsidiary or
an Unrestricted Subsidiary during such Fiscal Quarter as if such redesignation
occurred on the first day of such Fiscal Quarter, in each case regardless of
whether the effect is positive or negative.

“Borrowing Base” means, at the particular time in question, the amount provided
for in Section 2.8 as adjusted from time to time pursuant to Section 2.9;
provided, however, that in no event shall the Borrowing Base ever exceed the
Maximum Credit Amount.

“Consolidated” refers to the consolidation of any Person, in accordance with
GAAP, with its properly consolidated subsidiaries; provided that when used in
the definition of Material Adverse Change in Section 1.1 and in Sections 7.8,
7.12, 7.13 and 7.15 and in any defined terms used or incorporated therein,
Unrestricted Subsidiaries shall be excluded.  References herein to a Person’s
Consolidated financial statements, financial position, financial condition,
liabilities, etc. refer to the consolidated financial statements, financial
position, financial condition, liabilities, etc. of such Person and its properly
consolidated subsidiaries.

“Core Acquisitions and Investments” means (i) acquisitions of Oil and Gas
Properties located within the United States of America and acquisitions of
assets located in the United States of America used in the producing, drilling
or transporting of Borrower’s producing Oil and Gas Properties, and (ii)
acquisitions of or Investments in Persons engaged primarily in the business of
acquiring, developing and producing Oil and Gas Properties located within the
United States of America; provided that with respect to any acquisition or
Investment described in this clause (ii), immediately after making such
acquisition or Investment, Borrower shall own at least fifty-one percent (51%)
of the Equity Interests of such Person, measured by voting power.

 

“Non-Core Acquisitions and Investments” means (i) acquisitions of
properties  located within the United States of America other than Oil and Gas
Properties, and (ii) acquisitions of or Investments in Persons organized under
the laws of a jurisdiction of the

-

--------------------------------------------------------------------------------

 

United States of America and doing business exclusively with the United States
of America, that are engaged in businesses other than acquiring, developing and
producing Oil and Gas Properties.

 

“Permitted Investments” means

(a)Cash Equivalents;

(b)normal and prudent extensions of credit by Restricted Persons to their
customers for buying goods and services in the ordinary course of business or to
another Restricted Person in the ordinary course of business, which extensions
shall not be for longer periods than those extended by similar businesses
operated in a normal and prudent manner;

(c)extensions of credit among Restricted Persons which are subordinated to the
Obligations upon terms and conditions satisfactory to Required Lenders and
Administrative Agent in their sole and absolute discretion;

(d)extensions of credit by Borrower to Unrestricted Subsidiaries in an aggregate
amount that when added to all other Investments of the Restricted Persons in
Unrestricted Subsidiaries shall not exceed in the aggregate the Maximum
Unrestricted Subsidiary Investment.

(e)Core Investments and Acquisitions.

“Restricted Person” means any of Borrower and each Restricted Subsidiary of
Borrower.  

(b)The following definitions are hereby added to Section 1.1 of the Original
Credit Agreement in appropriate alphabetical order to read as follows:

“Borrowing Base Reduction Amount” means the amount by which the Borrowing Base
will automatically reduce pursuant to Section 2.9(d), as such amount is set
forth in Section 2.8 and may change from time to time pursuant to Section
2.9(a), (b) or (c).

 

“Maximum Unrestricted Subsidiary Investment” means the  sum of (i) $2,000,000,
plus (ii) the net proceeds of common Equity Interests issued by Borrower after
May 1, 2014.

 

“Restricted Subsidiary” means each Subsidiary of Borrower that has not been
designated as an Unrestricted Subsidiary pursuant to Section 7.17.

 

“Scheduled Borrowing Base Reduction” means a reduction in the Borrowing Base
pursuant to Section 2.9(d).

 

Unrestricted Subsidiary” means each Subsidiary of Borrower that is designated in
writing to be an Unrestricted Subsidiary pursuant to Section 7.17.

 

-

--------------------------------------------------------------------------------

 

§ 2.2.Mandatory Prepayments.  The first sentence of Section 2.7(b) of the
Original Credit Agreement which reads as follows:

“(b)If at any time the Facility Usage is less than the Maximum Credit Amount but
in excess of the Borrowing Base (such excess being herein called a “Borrowing
Base Deficiency”), Borrower shall, within five Business Days after
Administrative Agent gives notice of such fact to Borrower, either:”

is hereby amended in its entirety to read as follows:

“(b)Except as otherwise set forth in Section 2.7(c), if at any time the Facility
Usage is less than the Maximum Credit Amount but in excess of the Borrowing Base
(such excess being herein called a “Borrowing Base Deficiency”), Borrower shall,
within five Business Days after Administrative Agent gives notice of such fact
to Borrower, either:”

§ 2.3.Mandatory Prepayments Upon Scheduled Borrowing Base Reductions.  Section
2.7 of the Original Credit Agreement is hereby amended by adding thereto a new
subsection (c) immediately after subsection (b) to read as follows:

“(c)If any Borrowing Base Deficiency arises from a Scheduled Borrowing Base
Reduction, Borrower shall prepay the principal of the Loans (and after all Loans
are repaid in full, provide LC Collateral in accordance with Section 2.14(a)) in
an amount at least equal to such Borrowing Base Deficiency on the day of such
Scheduled Borrowing Base Reduction.  The Borrowing Base determined on April 24,
2014 shall be reduced automatically on each date set forth below to the amount
set forth below opposite such date:

 

Date of Scheduled Borrowing Base Reduction

Borrowing Base Reduction Amount

Amount of Reduced Borrowing Base

May 1, 2014

$1,000,000

$47,500,000

June 1, 2014

$1,000,000

$46,500,000

July 1, 2014

$1,000,000

$45,500,000

August 1, 2014

$1,000,000

$44,500,000

September 1, 2014

$1,000,000

$43,500,000

October 1, 2014

$1,000,000

$42,500,000

 

§ 2.4.Borrowing Base.  Sections 2.8 and 2.9 of the Original Credit Agreement are
hereby amended in their entirety to read as follows:

-

--------------------------------------------------------------------------------

 

“2.8Initial Borrowing Base.  During the period from April 24, 2014 to the next
Determination Date the Borrowing Base shall be $48,500,000, and the Borrowing
Base Reduction Amount shall be $1,000,000.

2.9Subsequent Determinations of Borrowing Base.

(a)Administrative Agent and Lenders shall make each Scheduled Determination on
or about the applicable Scheduled Determination Date as set forth below.  By
March 1 and September 1 of each year beginning March 1, 2014, Borrower shall
furnish to each Lender all information, reports and data which Administrative
Agent has then requested concerning Restricted Persons’ businesses and
properties (including their Oil and Gas Properties and interests and the
reserves and production relating thereto), together with, as applicable, the
Engineering Report as of January 1 of such year described in Section 6.2(e) or
as of July 1 of such year described in Section 6.2(f).  By April 1 and October 1
of each year, Administrative Agent shall determine the amount of a proposed
Borrowing Base and change in the Borrowing Base Reduction Amount, if any; and
Administrative Agent shall then deliver to each Lender such proposed Borrowing
Base and change in the Borrowing Base Reduction Amount, if any.  Within fifteen
days after the Lenders’ receipt of such proposed Borrowing Base and Borrowing
Base Reduction Amount, or as promptly thereafter as practicable, Required
Lenders shall agree on an amount for the Borrowing Base and change in the
Borrowing Base Reduction Amount, if any (provided that all Lenders must agree on
any increase in the Borrowing Base and any decrease in the Borrowing Base
Reduction Amount), which Borrowing Base and change in the Borrowing Base
Reduction Amount need not be equal to such proposed Borrowing Base or Borrowing
Base Reduction Amount.  Required Lenders shall determine the amount of the
Borrowing Base based upon the loan collateral value which they in their
discretion assign to the discounted net present value of the various Oil and Gas
Properties of Restricted Persons included in the Collateral at the time in
question and based upon such other credit factors (including without limitation
the assets, liabilities, cash flow, hedged and unhedged exposure to price,
foreign exchange rate, and interest rate changes, business, properties,
prospects, management and ownership of Restricted Persons) as they in their
discretion deem significant.  If Required Lenders (or all Lenders in the case of
an increase in the Borrowing Base or decrease in the Borrowing Base Reduction
Amount) have not approved the Borrowing Base within the fifteen day period after
their receipt of such proposed Borrowing Base and Borrowing Base Reduction
Amount, Administrative Agent shall poll Lenders to ascertain the highest
Borrowing Base and lowest Borrowing Base Reduction Amount then acceptable to a
number of Lenders sufficient to constitute Required Lenders (or all Lenders in
the case of an increase in the Borrowing Base or decrease in the Borrowing Base
Reduction Amount) and such amounts shall then become the Borrowing Base and the
Borrowing Base Reduction Amount .  Administrative Agent shall by notice to
Borrower designate such amounts as the new Borrowing Base available to Borrower
hereunder and the new Borrowing Base Reduction Amount, which designation shall
take effect immediately on the date such notice is sent (herein called a
“Determination Date”) and shall remain in effect until but not including the
next date as of which the Borrowing Base and the Borrowing Base Reduction Amount
are redetermined.  It is expressly understood that Lenders and Administrative
Agent have no obligation to agree upon

-

--------------------------------------------------------------------------------

 

or designate the Borrowing Base at any particular amount, whether in relation to
the MAXIMUM CREDIT AMOUNT or otherwise, and that Lenders’ commitments to advance
funds hereunder is determined by reference to the Borrowing Base from time to
time in effect, which Borrowing Base shall be used for calculating commitment
fees under Section 2.5 and, to the extent permitted by Law and regulatory
authorities, for the purposes of capital adequacy determination and
reimbursements under Section 3.2.

(b)If Borrower does not furnish all such information, reports and data by the
date specified in the first sentence of subsection (a) of this section,
Administrative Agent may nonetheless determine the Borrowing Base and Borrowing
Base Reduction Amount at any amount that Required Lenders determine and may
redetermine the Borrowing Base and Borrowing Base Reduction Amount from time to
time thereafter (provided that all Lenders must agree to any increase in the
Borrowing Base and any decrease in the Borrowing Base Reduction Amount) until
each Lender receives all such information, reports and data, whereupon Required
Lenders (or all Lenders, as applicable) shall designate a new Borrowing Base and
Borrowing Base Reduction Amount as described above.

(c)In addition to the redeterminations of the Borrowing Base and Borrowing Base
Reduction Amount pursuant to subsections (a) and (b) of this section, Borrower
and Administrative Agent (or Administrative Agent at the request of Required
Lenders) may each request additional determinations (“Special Determinations”)
of the Borrowing Base and Borrowing Base Reduction Amount from time to time;
provided, that no such Person may request more than one (1) Special
Determination between Scheduled Determinations.  In the event Administrative
Agent (or Administrative Agent at the request of Required Lenders) requests such
a Special Determination, Administrative Agent shall promptly deliver notice of
such request to Borrower and Borrower shall, within thirty (30) days following
the date of such request, deliver to Lenders an Engineering Report prepared by
Staff Engineers as of the last day of the calendar month preceding the date of
such request (or prepared by Independent Engineers) and such other information
which Administrative Agent shall have requested.  In the event Borrower requests
a Special Determination, Borrower shall deliver written notice of such request
to Lenders which shall include (i) an Engineering Report prepared by Staff
Engineers as of a date not more than thirty (30) days prior to the date of such
request (or, in the case of a request made on the 31st day of any calendar
month, thirty-one (31) days), (ii) the amount of the Borrowing Base and
Borrowing Base Reduction Amount requested by Borrower and to become effective on
the Determination Date applicable to such Special Determination and (iii) such
other information which Administrative Agent shall have requested.  Upon receipt
of such Engineering Report and other information, Administrative Agent shall,
subject to approval of Required Lenders, or all Lenders in the event of a
proposed increase in the Borrowing Base or a decrease in the Borrowing Base
Reduction Amount, redetermine the Borrowing Base and the Borrowing Base
Reduction Amount in accordance with the procedure set forth in subsection (a) of
this section, which Borrowing Base and Borrowing Base Amount shall become
effective on the Determination Date (or as soon thereafter as Administrative
Agent and Required Lenders,

-

--------------------------------------------------------------------------------

 

or all Lenders in the event of a proposed increase in the Borrowing Base,
approve such Borrowing Base and provide notice thereof to Borrower).

(d)  The Borrowing Base shall be reduced automatically on the first day of each
calendar month by the Borrowing Base Reduction Amount then in effect and such
reduced Borrowing Base shall continue in effect until the first day of the next
calendar month or the next date as of which the Borrowing Base and Borrowing
Base Reduction Amount are redetermined.”

§ 2.5.Financial Statements and Reports.  Sections 6.2(a) and (b) of the Original
Credit Agreement are hereby amended in their entirety to read as follows:

“(a)As soon as available, and in any event within ninety (90) days after the end
of each Fiscal Year, complete Consolidated and consolidating financial
statements of Borrower together with all notes thereto, prepared in reasonable
detail in accordance with GAAP, together with an unqualified opinion, based on
an audit using generally accepted auditing standards, by an independent
certified public accounting firm selected by Borrower and reasonably acceptable
to Administrative Agent, stating that such Consolidated financial statements
have been so prepared.  These financial statements shall contain a Consolidated
balance sheet as of the end of such Fiscal Year and Consolidated statements of
earnings, of cash flows, and of changes in owners’ equity for such Fiscal Year,
each setting forth in comparative form the corresponding figures for the
preceding Fiscal Year.  

(b)As soon as available, and in any event within forty-five (45) days after the
end of each Fiscal Quarter, Borrower’s Consolidated and consolidating balance
sheet as of the end of such Fiscal Quarter and Consolidated statements of
Borrower’s earnings and cash flows for such Fiscal Quarter and for the period
beginning on the first day of the then current Fiscal Year to the end of such
Fiscal Quarter, all in reasonable detail and prepared in accordance with GAAP,
subject to changes resulting from normal year-end adjustments and the absence of
footnotes.  In addition Borrower will, together with each such set of financial
statements and each set of financial statements furnished under subsection (a)
of this section, furnish a certificate in the form of Exhibit D signed by a
Responsible Officer of Borrower stating that such financial statements are
accurate and complete (subject to normal year-end adjustments and the absence of
footnotes), stating that he/she has reviewed the Loan Documents, containing
calculations showing compliance (or non-compliance) at the end of such Fiscal
Quarter with the requirements of Sections 7.11 and 7.12 and containing a
reconciliation of the financial covenants contained in such Sections to such
financing statements, and stating that no Default exists at the end of such
Fiscal Quarter or at the time of such certificate or specifying the nature and
period of existence of any such Default.”

§ 2.6.Guaranties of Borrower’s Restricted Subsidiaries.   Section 6.15 of the
Original Credit Agreement is hereby amended in its entirety to read as follows:

“Section 6.15Guaranties of Borrower’s Subsidiaries.  Each Restricted Subsidiary
of Borrower now existing or created, acquired or coming into existence after the
date

-

--------------------------------------------------------------------------------

 

hereof shall, promptly upon request by Administrative Agent, execute and deliver
to Administrative Agent an absolute and unconditional guaranty of the timely
repayment of the Obligations and the due and punctual performance of the
obligations of Borrower hereunder, which guaranty shall be satisfactory to
Administrative Agent in form and substance.  Each Restricted Subsidiary of
Borrower existing on the date hereof shall duly execute and deliver such a
guaranty prior to the making of any Loan hereunder.  Borrower will cause each of
its Restricted Subsidiaries to deliver to Administrative Agent, simultaneously
with its delivery of such a guaranty, written evidence satisfactory to
Administrative Agent and its counsel that such Subsidiary has taken all company
action necessary to duly approve and authorize its execution, delivery and
performance of such guaranty and any other documents which it is required to
execute.”

§ 2.7.Collateral.   Section 6.17 of the Original Credit Agreement is hereby
amended by substituting the term “Restricted Subsidiary” for the term
“Subsidiary” each time it appears in such Section.

§ 2.8.Unrestricted Subidiaries.  A new Section 6.22 is hereby added to Article
VI of the Original Credit Agreement immediately after Section 6.21 to read as
follows:

“Section 6.22  Unrestricted Subsidiaries.  Borrower will cause the management,
business and affairs of each of Borrower and its Restricted Subsidiaries to be
conducted in such a manner (including, without limitation, by keeping separate
books of account, furnishing separate financial statements of Unrestricted
Subsidiaries to creditors and potential creditors thereof and by not permitting
properties of Borrower and its Restricted Subsidiaries to be commingled) so that
each Unrestricted Subsidiary that is a corporation or other legal entity will be
treated as an entity separate and distinct from Borrower and the Restricted
Subsidiaries.”

§ 2.9.Indebtedness.  Section 7.1 of the Original Credit Agreement is hereby
amended in its entirety to read as follows:

“Section 7.1  Indebtedness

.  No Restricted Person will in any manner owe or be liable for Indebtedness
except:

(a)the Obligations and the Lender Hedging Obligations.

(b)unsecured Indebtedness among Borrower and the Guarantors arising in the
ordinary course of business.

(c)Indebtedness arising under Hedging Contracts permitted under Section 7.3.

(d)unsecured Indebtedness of the Restricted Persons not described in subsections
(a) through (c) which does not exceed in the aggregate (taking into account all
such Indebtedness of all Restricted Persons) $500,000.

 

-

--------------------------------------------------------------------------------

 

§ 2.10.Hedging Contracts.  Clause (ii) of Section 7.3(a) of the Original Credit
Agreement is hereby amended in its entirety to read as follows:

“(ii) the aggregate monthly production covered by all such contracts for any
single month (determined, in the case of contracts that are not settled on a
monthly basis, by a monthly proration acceptable to Administrative Agent)  does
not in the aggregate exceed (A) for contracts that have a term of twelve (12)
months or less, ninety percent (90%) of Restricted Persons’ aggregate Projected
Oil and Gas Production anticipated (at the time such Hedging Contract is entered
into) to be sold in the ordinary course of the Restricted Persons’ businesses
for such month; provided that during the Fiscal Year 2015, such percentage shall
be increased to one hundred percent (100%), and (B) for contracts that have a
term of more than twelve (12) months, but less than thirty-six (36), eighty
percent (80%) of Restricted Persons’ aggregate Projected Oil and Gas Production
anticipated (at the time such Hedging Contract is entered into) to be sold in
the ordinary course of the Restricted Persons’ businesses for such month;
provided that during the Fiscal Year 2015, such percentage shall be increased to
one hundred percent (100%),”

§ 2.11.Limitation on Mergers, Issuances of Securities.  Section 7.5 of the
Original Credit Agreement is hereby amended in its entirety to read as follows:

“Section 7.5.  Limitation on Mergers, Issuances of Securities.  No Restricted
Person will merge or consolidate with or into any other Person except that any
Restricted Subsidiary of Borrower may be merged into or consolidated with (a)
another Restricted Subsidiary of Borrower, so long as a Guarantor is the
surviving business entity, or (b) Borrower, so long as Borrower is the surviving
business entity.  Borrower will not issue any securities other than (a) shares
of its common stock, (b) shares of its preferred stock which cannot be converted
to Indebtedness prior to the Maturity Date or mandatorily redeemed prior to the
Maturity Date, and (c) any options or warrants giving the holders thereof only
the right to acquire common stock of Borrower.  No Restricted Subsidiary of
Borrower will issue any additional shares of its Equity Interests or other
securities or any options, warrants or other rights to acquire such additional
shares or other securities except to Borrower and only to the extent not
otherwise forbidden under the terms hereof.  No Restricted Subsidiary of
Borrower which is a partnership will allow any diminution of Borrower’s interest
(direct or indirect) therein.”

§ 2.12.Limitation of Sales of Property.  Subsection (c) of Section 7.6 of the
Original Credit Agreement is hereby amended in its entirety to read as follows:

“(c)Equity Interests of any of Borrower’s Subsidiaries which are transferred to
Borrower or a wholly owned Restricted Subsidiary;”

§ 2.13.Distributions.  Section 7.7 of the Original Credit Agreement is hereby
amended in its entirety to read as follows:

“Section 7.7  Limitation on Distributions.  No Restricted Person will declare or
make directly or indirectly any Distribution, other than (a) Distributions
payable to Borrower or to Guarantors that are wholly-owned Restricted
Subsidiaries of Borrower;

-

--------------------------------------------------------------------------------

 

(b) Distributions payable with respect to Borrower’s common stock, to the extent
that the aggregate value of all such Distributions made during any Fiscal Year
does not exceed forty percent (40%) of Consolidated Net Income; provided that no
Default or Event of Default exists at the time such Distribution on common stock
is made or will occur as a result thereof; (c) Distributions due and payable
with respect to Borrower’s preferred stock; provided that so long as no Default
or Event of Default exists at the time such Distribution on preferred stock is
made or will occur as a result thereof; and (d) Distributions by a Restricted
Person payable only in such Restricted Person’s common stock, so long as
Borrower’s interest in any of its Subsidiaries is not thereby reduced; provided
that no Distribution of any kind shall be made by any Restricted Person to an
Unrestricted Subsidiary.”

§ 2.14.Transactions with Affiliates.  Section 7.10 of the Original Credit
Agreement is hereby amended in its entirety to read as follows:

“Section 7.10  Transactions with Affiliates.  Neither Borrower nor any of its
Restricted Subsidiaries nor any Guarantor will engage in any material
transaction with any of its Affiliates on terms which are less favorable to it
than those which would have been obtainable at the time in arm’s-length dealing
with persons other than such Affiliates, provided that such restriction shall
not apply to transactions among Borrower and its wholly owned Restricted
Subsidiaries.”

§ 2.15.Unrestricted Subsidiaries.  The following new Sections 7.16 and 7.17 are
hereby added to Article VII of the Original Credit Agreement immediately after
Section 7.15 to read as follows:

“Section 7.16 Subsidiaries.  No Restricted Person will create or acquire any
additional Restricted Subsidiary or redesignate an Unrestricted Subsidiary as a
Restricted Subsidiary unless Borrower gives written notice to the Administrative
Agent of such creation or acquisition and complies with Sections 6.15, 6.17 and
7.17.

Section 7.17 Designation and Conversion of Restricted and Unrestricted
Subsidiaries.  Borrower will not:

(a)Designate any Person that becomes a Subsidiary of Borrower or any Restricted
Subsidiary as an Unrestricted Subsidiary, except Borrower may designate by
written notification thereof to the Administrative Agent, any Restricted
Subsidiary, including a newly formed or newly acquired Subsidiary, as an
Unrestricted Subsidiary if (i) prior, and after giving effect, to such
designation, no Default or Event of Default would exist and (ii) such
designation is deemed to be an Investment in an Unrestricted Subsidiary in an
amount equal to the fair market value as of the date of such designation of
Borrower’s direct and indirect ownership interest in such Unrestricted
Subsidiary and such Investment would be a Permitted Investment made at the time
of such designation.

(b)Designate any Unrestricted Subsidiary to be a Restricted Subsidiary, except
if after giving effect to such designation, which shall be deemed to be a cash
dividend in an amount equal to the lesser of the fair market value of Borrower’s
direct

-

--------------------------------------------------------------------------------

 

and indirect ownership interest in such Unrestricted Subsidiary or the amount of
Borrower’s cash investment previously made for purposes of the limitation on
Investments under Section 7.8, (i) the representations and warranties of
Borrower and its Restricted Subsidiaries contained in each of the Loan Documents
are true and correct in all material respects on and as of such date as if made
on and as of the date of such redesignation (or, if stated to have been made
expressly as of an earlier date, were true and correct as of such date), (ii) no
Default or Event of Default would exist, and (iii) Borrower and such
newly-designated Restricted Subsidiary complies with the requirements of
Sections 6.15 and 6.17.

(c)Incur, assume, guarantee or otherwise be or become liable for any
Indebtedness of any of the Unrestricted Subsidiaries.

(d)Permit any Unrestricted Subsidiary to hold any Equity in, or any Indebtedness
of, Borrower or any Restricted Subsidiary.”

§ 2.16.Events of Default.  Sections 8.1(j)(i) and (ii) are hereby amended to
provide that the occurrence of the events described in such sections with
respect to Unrestricted Subsidiaries shall constitute Events of Default.  The
occurrence of such events with respect to the Restricted Persons shall continue
to constitute Events of Default.

§ 2.17.Name of Borrower.  Double Eagle Petroleum Co. has changed its name to
Escalera Resources Co.  All references in the Loan Documents to Double Eagle
Petroleum Co. shall be deemed to refer to its new name of Escalera Resources Co.

§ 2.18.Post-closing Deliverables.  Within 30 days after the date hereof,
Borrower shall (i) have filed an amendment to its Certificate of Qualification
to transact business in Wyoming,  with the Secretary of State of Wyoming,
amending its name, and (ii) deliver to Administrative Agent (a) a copy of the
file-stamped amendment to Certificate of Qualification filed with the Secretary
of State of Wyoming and (b) a copy of the Certificate of Good Standing issued by
the Secretary of State of Wyoming.    

ARTICLE III.

Conditions of Effectiveness

§ 3.1.Effective Date

.  This Amendment shall become effective as of the date first above written when
and only when:

(a)Amendment Documents.  Administrative Agent shall have received duly executed
and delivered counterparts of each Amendment Document (i) in form, substance and
date satisfactory to Administrative Agent, and (ii) in such numbers as
Administrative Agent or its counsel may reasonably request.

(b)Officer’s Certificate.  Administrative Agent shall have received a
certificate of the secretary of Borrower certifying as of the date of this
Amendment (i) that there have been no changes to the organizational documents of
Borrower since the Closing Date, except for the amendment to Borrower’s Articles
of Incorporation and Bylaws attached thereto, (ii) the

-

--------------------------------------------------------------------------------

 

resolutions of Borrower approving this Amendment, the other Amendment Documents
and the related transactions, and (iii) the signature and incumbency
certificates of the officers of Borrower.

(c)Fees.  Borrower shall have paid any administrative agent fee which is then
due and all fees and expenses as required by Section 10.4 of the Credit
Agreement.

(d)Completion of Proceedings.  All partnership, corporate and other proceedings
taken or to be taken in connection with the transactions contemplated hereby and
all documents incidental thereto not previously found acceptable by
Administrative Agent and its counsel shall be reasonably satisfactory in form
and substance to Administrative Agent and such counsel, and Administrative Agent
and such counsel shall have received all such counterpart originals or certified
copies of such documents as Administrative Agent may reasonably request.

(e)Due Diligence.  Administrative Agent and Lenders shall have completed
satisfactory due diligence review of the assets, liabilities, business,
operations and condition (financial or otherwise) of the Restricted Persons,
including, a review of their Oil and Gas Properties covered by the most recently
delivered Engineering Report and all legal, financial, accounting, governmental,
environmental, tax and regulatory matters, and fiduciary aspects of the proposed
financing.

(f)Other Documentation.  Administrative Agent shall have received all documents
and instruments which Administrative Agent has then reasonably requested, in
addition to those described in this Section 3.1.  All such additional documents
and instruments shall be reasonably satisfactory to Administrative Agent in
form, substance and date.

(g)No Default.  No event shall have occurred and be continuing that would
constitute an Event of Default or a Default.

ARTICLE IV.

Representations and Warranties

§ 4.1.Representations and Warranties of Borrower

.  In order to induce each Lender to enter into this Amendment, Borrower
represents and warrants to each Lender that:

(a)The representations and warranties contained in Article V of the Original
Credit Agreement are true and correct at and as of the time of the effectiveness
hereof, except to the extent such representations and warranties specifically
refer to an earlier date, in which case they are true and correct as of such
earlier date.

(b)Borrower is duly authorized to execute and deliver this Amendment and the
other Amendment Documents and is and will continue to be duly authorized to
borrow monies and to perform its obligations under the Credit
Agreement.  Borrower has duly taken all corporate action necessary to authorize
the execution and delivery of this Amendment and the other Amendment Documents
and to authorize the performance of the obligations of Borrower hereunder and
thereunder.

-

--------------------------------------------------------------------------------

 

(c)The execution and delivery by Borrower of this Amendment and the other
Amendment Documents, the performance by Borrower of its obligations hereunder
and thereunder and the consummation of the transactions contemplated hereby and
thereby do not and will not conflict with any provision of law, statute, rule or
regulation or of the articles of incorporation, as amended, or bylaws of
Borrower, as amended, or of any material agreement, judgment, license, order or
permit applicable to or binding upon Borrower, or result in the creation of any
lien, charge or encumbrance upon any assets or properties of Borrower.  Except
for those which have been obtained, no consent, approval, authorization or order
of any court or governmental authority or third party is required in connection
with the execution and delivery by Borrower of this Amendment and the other
Amendment Documents or to consummate the transactions contemplated hereby and
thereby.

(d)When duly executed and delivered, each of this Amendment and the Credit
Agreement will be a legal and binding obligation of Borrower, enforceable in
accordance with its terms, except as limited by bankruptcy, insolvency or
similar laws of general application relating to the enforcement of creditors'
rights and by equitable principles of general application.

(e)The most recent financial statements of Borrower delivered to Lenders
pursuant to Section 6(a) and (b) of the Original Credit Agreement fairly present
Borrower’s financial position as of the date thereof.  Copies of such financial
statements have heretofore been delivered to Administrative Agent.  Since such
dates no Material Adverse Change has occurred.

ARTICLE V.

Miscellaneous

§ 5.1.Ratification of Agreements

.  The Original Credit Agreement as hereby amended is hereby ratified and
confirmed in all respects.  The Loan Documents, as they may be amended or
affected by the various Amendment Documents, are hereby ratified and confirmed
in all respects. Any reference to the Credit Agreement in any Loan Document
shall be deemed to be a reference to the Original Credit Agreement as hereby
amended.  The execution, delivery and effectiveness of this Amendment and the
other Amendment Documents shall not, except as expressly provided herein or
therein, operate as a waiver of any right, power or remedy of Lenders under the
Credit Agreement, the Notes, or any other Loan Document nor constitute a waiver
of any provision of the Credit Agreement, the Notes or any other Loan Document.

§ 5.2.Survival of Agreements

.  All representations, warranties, covenants and agreements of Borrower herein
shall survive the execution and delivery of this Amendment and the performance
hereof, including without limitation the making or granting of the Loans, and
shall further survive until all of the Obligations are paid in full.  All
statements and agreements contained in any certificate or instrument delivered
by any Restricted Person hereunder or under the Credit Agreement to any Lender
shall be deemed to constitute representations and warranties by, and/or
agreements and covenants of, Borrower under this Amendment and under the Credit
Agreement.

§ 5.3.Interpretive Provisions.  Section 1.4 of the Credit Agreement is
incorporated herein by reference herein as if fully set forth.

-

--------------------------------------------------------------------------------

 

§ 5.4.Loan Documents

.  This Amendment is, and each other Amendment Document is, a Loan Document, and
all provisions in the Credit Agreement pertaining to Loan Documents apply hereto
and thereto.

§ 5.5.Governing Law

.  This Amendment shall be governed by and construed in accordance the laws of
the State of Colorado and any applicable laws of the United States of America in
all respects, including construction, validity and performance.

§ 5.6.Counterparts; Fax

.  This Amendment may be separately executed in counterparts and by the
different parties hereto in separate counterparts, each of which when so
executed shall be deemed to constitute one and the same Amendment.  This
Amendment and the other Amendment Documents may be validly executed by facsimile
or other electronic transmission.

§ 5.7.Release

.  In consideration of the amendments contained herein, Borrower hereby waives
and releases Administrative Agent and Lenders from any and all claims and
defenses, known or unknown, with respect to the Credit Agreement and the other
Loan Documents and the transactions contemplated thereby.

§ 5.8.Ratification and Affirmation

.  Borrower hereby acknowledges the terms of this Amendment and ratifies and
affirms its obligations under, and acknowledges, renews and extends its
continued liability under, each Loan Document to which it is a party and agrees
that each Loan Document to which it is a party remains in full force and effect.

THIS AMENDMENT AND THE OTHER LOAN DOCUMENTS REPRESENT THE FINAL AGREEMENT
BETWEEN THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR,
CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES.  THERE ARE NO
UNWRITTEN ORAL AGREEMENTS OF THE PARTIES.

[The remainder of this page has been intentionally left blank.]

 

-

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, this Amendment is executed as of the date first above
written.

ESCALERA RESOURCES CO., formerly known as  DOUBLE EAGLE PETROLEUM CO.,

as Borrower


By:/s/ Adam W. Fenster

Adam W. Fenster
Chief Financial Officer

 

 

 

BOKF, NA dba BANK OF OKLAHOMA (successor to Bank of Oklahoma, N.A.),

as Administrative Agent, LC Issuer and a Lender


By:/s/ Sonja Borodko
Sonja Borodko
Vice President

 

U.S. BANK NATIONAL ASSOCIATION,

as a Lender


By:/s/ Justin Alexander

Justin Alexander
Vice President

 

 

 

--------------------------------------------------------------------------------

 

EXHIBIT A

CONSENT AND AGREEMENT

Each undersigned Guarantor hereby (i) consents to the provisions of this
Amendment and the transactions contemplated herein, (ii) ratifies and confirms
its Guaranty each dated as of February 5, 2010, as amended,  made by it for the
benefit of Administrative Agent and Lenders executed pursuant to the Credit
Agreement and the other Loan Documents, (iii) agrees that all of its respective
obligations and covenants thereunder shall remain unimpaired by the execution
and delivery of this Amendment and the other documents and instruments executed
in connection herewith, and (iv) agrees that its Guaranty, as amended, and such
other Loan Documents shall remain in full force and effect.

 

EASTERN WASHAKIE MIDSTREAM, LLC,

as a Guarantor


By:/s/ Adam W. Fenster
Adam W. Fenster
Chief Financial Officer

 

 

 

PETROSEARCH ENERGY CORPORATION,

as a Guarantor


By:/s/ Adam W. Fenster
Adam W. Fenster
Chief Financial Officer

 

 

 

]